DETAILED ACTION
Response to Amendment
The amendment filed 07 December 2021 does not comply with 37 CFR 1.121(c)(4)(i) because cancelled claims shall not be presented with claim text.  However, the Office has waived the non-compliance in order to advance prosecution.
Claim Objections
Claim 1 is objected to because of the following informalities:  it appears claim 1 starts with “A a” as amended.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7, 8 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, “the resulting floor to ceiling post” in lines 6-7, and “the wine bottle” in line 11 lack proper antecedent basis.  Appropriate correction is required.
In regards to claim 2, it is unclear how the fourth post can be slidable mated to said second end of the first post as recited in part (e) because the second post is slidable mated to the first post.  It appears applicant intends to recite the fourth post slidable mated to the second end of the third post.  Appropriate explanation or correction is required.

Claims 3, 4, 7, 8 and 10-12 are rejected based on their respective dependencies.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Stetler (US Pat. No. 6,065,618) in view of Gupta (US Pat. No. 9,326,601 B2).
In regards to claim 1, Stetler teaches a wine rack wall comprising: (a) a first post (16) comprising on one end a base mounting plate (30) and a second end; (b) a second post (14) comprising on one end a base mounting plate (18) and the other end capable of being slidably mated to said second end of said first post (i.e.; 16 and 14 are telescopic; Col 4, Lines 3-7); wherein when the first post and the second post are mated, the resulting floor to ceiling post results in a smooth one seem connection between the first post and the second post (e.g.; see the smooth seem in Fig. 1 at 12), and (c) a plurality of wine racks (44) attached to said resulting floor to ceiling post.
Stetler does not teach said wine racks attached to said resulting floor to ceiling posts are selected from the group of wine racks capable of holding the wine bottle: cork forward, base forward or label forward.
Gupta teaches wine racks attached to posts, wherein the racks are capable of holding a wine bottle cork forward, base forward, or label forward (e.g.; see Fig. 1 showing each type of rack).

In regards to claim 2, Stetler does not particular teach (d) a third post comprising on one end a base mounting plate and a second end; (e) a fourth post comprising on one end a base mountinq plate and the other end capable of being slidably mated to said second end of said first post; wherein when the third post and the fourth post are mated, the resulting second floor to ceiling post results in a smooth one seem connection between the third post and the fourth post; (f) a plurality of wine racks attached to said resulting second floor to ceiling post-; wherein said wine racks attached to said second floor to ceiling post are selected from the group of wine racks capable of holding the wine bottle: cork forward, base forward or label forward.
However, in modifying Stetler, Gupta teaches the use of two post with wine racks attached thereto selected from the group of wine racks capable of holding the wine bottle: cork forward, base forward or label forward, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to use (d) a third post comprising on one end a base mounting plate and a second end; (e) a fourth post comprising on one end a base mountinq plate and the other end capable of being slidably mated to said second end of said first post; wherein when the third post and the fourth post are mated, the resulting second floor to ceiling post results in a smooth one seem connection between the third post and the fourth post; (f) a plurality of wine racks attached to said resulting second floor to ceiling post-; wherein said wine racks attached to said second floor to ceiling post are selected from the group of wine racks capable of holding the wine bottle: cork forward, base forward or label forward.  The motivation would have been for the purpose of utilizing the pole as a basis for the design of other structures, methods and systems as taught by Stetler (Col 2, Lines 35-42).
In regards to claim 7, Stetler does not teach wine racks comprise at least ninety percent of the length of the floor to ceiling post.  Gupta teaches posts that have wine racks that can cover substantially the entire length of the posts (i.e.; based on the mounting locations along the entire length).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Stetler’s post to have the racks comprise at least ninety percent of the length of the floor to ceiling post as taught by Gupta.  The motivation would have been for the purpose of maximizing the storage of the post.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Stetler (US Pat. No. 6,065,618) and Gupta (US Pat. No. 9,326,601 B2), and in further view of Von Gunten (US Pat. No. 5,797,501).
In regards to claims 3 and 4, Stetler, modified by Gupta, is silent to the particular lengths of the first and second posts.  Von Gunten teaches equal length posts of 2 feet segments (39-41).  Furthermore, it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In this case, 2 feet post segments is close to 3 feet, and one of ordinary skill in the art would recognize different lengths would correspond to the particular height of ceiling the pole is being attached to.
.
Claims 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Stetler (US Pat. No. 6,065,618) and Gupta (US Pat. No. 9,326,601 B2), and in further view of Michael J. et al. (US Pub. No. 2012/0085721 A1).
In regards to claim 8, Stetler teaches a method for installing the floor to ceiling post of claim 1 in a desired location having a ceiling height, comprising the steps of: sizing the first post (16) such that when the first post and second post (14) are slid together, the resulting height is about equal to the ceiling height in the desired location; sliding the first post and second post together (i.e.; 16 and 14 are telescopic; Col 4, Lines 3-7); standing the resulting floor to ceiling post in the desired location; and attaching the base mounting plates of the resulting floor to ceiling post to the ceiling and floor, respectfully, in the desired location (Col 4, Lines 36-37), and as modified by Gupta, attaching a plurality of wine racks to the resulting floor to ceiling post.
Stetler does not teach cutting the first post.  However, Michael teaches cutting columns and poles (Para 0050).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to cut the first post.  The motivation would have been for the purpose of fitting exact spacing as taught by Michael (Para 0050).
In regards to claim 10, in modifying Stetler, Gupta teaches the wine rack is selected from the group of wine racks capable of holding the wine bottle: cork forward, base forward or label forward.
In regards to claim 11, Stetler, modified by Michael, does not teach installing a second floor to ceiling post.  Gupta teaches a wine bottle rack which uses two posts (36) in order to support multiple wine bottles.

In regards to claim 12, Stetler, modified by Michael, does not teach wine racks comprise at least ninety percent of the length of the floor to ceiling post.  Gupta teaches posts that have wine racks that can cover substantially the entire length of the posts (i.e.; based on the mounting locations along the entire length).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Stetler’s post to have the racks comprise at least ninety percent of the length of the floor to ceiling post as taught by Gupta.  The motivation would have been for the purpose of maximizing the storage of the post.
Response to Arguments
Applicant's arguments filed 07 December 2021 have been fully considered but they are not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, the examiner is relying on Gupta to teach the use of wine racks attached to two post as a motivation of utilizing Stetler’s pole as a basis for the design of other structures, methods and systems as taught by Stetler (Col 2, Lines 35-42).  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a wine rack that is attached to a single floor to ceiling post) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Stanton L Krycinski/Primary Examiner, Art Unit 3631